Citation Nr: 1009418	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-39 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1969 to January 1972

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision from 
the New York, New York, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which granted service 
connection for PTSD and assigned a 30 percent evaluation, 
effective August 30, 2006.  The Veteran's rating evaluation 
was increased to 50 percent also effective August 30, 2006, 
by the Decision Review Officer in November, 2008.  It is 
noted that a total disability rating based on individual 
unemployability due to service-connected disabilities was 
grated by rating action in March 2009, effective in March 
2008.

Of preliminary importance, because the claim for a higher 
rating for the Veteran's service-connected PTSD involves a 
request for a higher rating following the grant of service 
connection, the Board has characterized this claim in light 
of the distinction noted in Fenderson v. West, 12 Vet. App. 
119, 126 (1999) (distinguishing initial rating claims from 
claims for increased ratings for a previously service-
connected disability).  


FINDING OF FACT

The Veteran's PTSD has been productive of occupational and 
social impairment with deficiencies in most areas such as 
work, family relations, and mood due to objective 
symptomatology including depressed mood, anxiety, sleep 
impairment, irritability, isolation, avoidance, flashbacks, 
intrusive thoughts and difficulty in adapting to stressful 
circumstances including work and the inability to establish 
and maintain effective relationships.  However, the evidence 
has not shown total occupational or social impairment nor has 
it shown gross impairment in thought processes or 
communication, delusions or hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living, disorientation to time or place or memory loss.


CONCLUSION OF LAW

The criteria for a rating of 70 percent, but no higher, for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.126, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this appeal, in an October 2006 pre-rating letter, the RO 
provided notice to the Veteran explaining what information 
and evidence was needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the appellant, and what information and evidence 
would be obtained by VA.  The September 2007 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the October 2006 letter.  



During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in October 2006.  

The claim for a compensable initial evaluation for residuals 
of PTSD is a downstream issue from the grant of service 
connection.  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Subsection (b)(3) was also added 
and notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  38 C.F.R. § 3.159(b)(3) (2009).  Hence, the 
duty to assist the Veteran has been satisfied.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service 
and VA treatment records, and the December 2006 and October 
2008 VA examination reports.  Also of record and considered 
in connection with the appeal are the various written 
statements provided by the Veteran, the Veteran's buddy and 
the Veteran's private psychologist.  The Board finds that no 
additional RO action to further develop the record on the 
claims for PTSD is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

Laws and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(Rating Schedule).  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2009).  Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  Where the appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, separate ratings can be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The analysis in this decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2009) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b).

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Specific Legal Criteria:

Rating Mental Disorders

The Veteran's service connected PTSD is evaluated as 50 
percent disabling pursuant to 38 C.F.R. § 4.130,   Diagnostic 
Code 9411 (2009).

PTSD

100%	Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name;  

70%	Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with 
periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships;  

50%	Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  

Global Assessment of Functioning (GAF) 

GAF scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  

GAF scores ranging between 71 and 80 reflect transient and 
expectable reactions to psychosocial stressors (e.g., 
difficulty concentrating after a family argument); no more 
than slight impairment in social, occupational, or school 
functioning.  

GAF scores ranging between 61 and 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.

GAF scores ranging between from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).

GAF scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).

GAF scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment thinking or mood (e.g., depressed man avoids 
friends, neglects family and is unable to work; child 
frequently beats up younger children, is defiant at home and 
is failing at school).

GAF scores ranging from 21 to 30 reflect behavior that is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly in appropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).

See 38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes] (2009).  

Factual Background

By way of procedural background, in a September 2007 rating, 
the RO granted the Veteran's claim for service connection for 
PTSD with a disability evaluation of 30 percent disabling.  
The Veteran filed a notice of disagreement (NOD) in December 
2007.  As noted above, in a subsequent rating decision dated 
November 2008, the RO granted service connection with a 
disability rating of 50 percent, effective from August 30, 
2006. 

The Veteran contends that he is entitled to a higher initial 
evaluation for his PTSD.  He essentially claims that his 
disability is more severe than is contemplated by a 50 
percent rating.  

A psychiatry note from the Montrose VA Medical Center 
(Montrose VAMC) dated in March 2006 noted that the Veteran 
had been admitted after having been fired from his job.  It 
was noted that, since the Veteran was fired, his sleep was 
sporadic, his appetite was variable and his anger had 
increased.  The Veteran reported nightmares, and flashbacks 
and his wife reported that she felt that the he had 
suppressed feelings about Vietnam which were just surfacing.  
A diagnosis of PTSD and a global assessment of functioning 
score of 30 was provided.  It was reported that the Veteran's 
symptoms decreased over a period of time during his stay.  At 
the time of discharge it was noted that the Veteran's 
concentration had improved, his affect was full range, speech 
was normal in rate and volume and that the he did not ever 
demonstrate psychotic symptoms.  It was noted that the he had 
neither suicidal nor homicidal ideation.  A global assessment 
of functioning (GAF) score of 80 was provided at the time of 
discharge.

In November 2006, the Veteran's buddy, F.M., provided a 
statement for the Veteran's claims file.  F.M. stated that he 
had been friends with the Veteran for eighteen years, that 
early in 2006, the Veteran started to change and that his 
internal issues with the Vietnam War, the wars in Iraq and 
Afghanistan and his son's deployment had taken a toll on the 
him.  F.M. stated that by March of 2006, the Veteran had 
become reclusive, depressed and angry to the point where it 
was affecting his family and his employment.  

In December 2006, the Veteran was afforded a VA examination.  
During his examination, he reported that he had little 
involvement with other people and some detachment from his 
wife and children.  He reported feelings of depression and 
anxiety.  On mental status examination, it was noted that the 
Veteran was coherent and logical, answered questions 
spontaneously and in an appropriate manner and reported 
feelings of depression, anxiety, anger, self-blame and guilt.  
He reported some suicidal ideation when he was drinking 
several months prior but denied suicidal or homicidal 
ideation at the time of examination.  He denied auditory or 
visual hallucinations and reported flashbacks about his 
Vietnam experiences, angry outbursts and insomnia.  Intrusive 
thoughts were also noted.  A diagnosis of PTSD and a GAF 
score of 42 were provided.  

In a statement in support of his claim dated in September 
2008, the Veteran stated that for years he was able to deal 
with his physical injuries and depression, fear, sadness, 
guilt, bad dreams, and memories of Vietnam but that these 
conditions had caused great conflict and suffering to his 
family and marriage.  He stated that his conditions 
ultimately spilled into his work and professional life.  He 
said that after his mental breakdown in March 2006, he was on 
medical sick leave for eight and a half months until he was 
forced into early retirement.  He stated that in November 
2007, after significant therapy, he attempted professional 
consulting but that, due to an unacceptable professional 
interaction and relationship with other consultants, he was 
fired from this position and that since that date he had been 
unable to work.  

On October 3, 2008, the Veteran was afforded a general 
medical VA examination.  It was noted that he had a number of 
service-connected disabilities, including traumatic 
arthritis, chronic laryngitis, a shoulder muscle injury, a 
back disorder, hallux valgus, and tinnitus.  It was also 
noted that the Veteran was seeking individual unemployability 
based on his service connected disabilities, including PTSD, 
gunshot wound of the left shoulder, hallux valgus, 
degenerative disease of the back, tinnitus and tonsillectomy.  
The examiner noted that the Veteran had marked PTSD symptoms 
and that the Veteran's PTSD was very significant.  The 
examiner added that the Veteran could not hold a job, and 
that it was amazing that he was able to do his activities of 
daily living.

An October 6, 2008 mental health treatment plan from the New 
City community-based outpatient clinic (New City CBOC) noted 
that the Veteran sought treatment for PTSD symptoms including 
sleep disturbance, high levels of irritability, difficulties 
with management of anger and social isolation.  The Veteran 
reported that he had been out of work as a consultant since 
March.  He reported that he declined to move to El Paso with 
his job so he took an early retirement in 2006.  It was noted 
that he posed no risk to himself or to others.  A GAF score 
of 50 was provided.

In a PTSD stressor statement dated October 21, 2008, the 
Veteran stated that he was haunted by the sounds of 
helicopters and when he heard military helicopters near his 
home he became very stressed and hypervigilant and that his 
memories of combat and killing were resurrected.  He stated 
he re-lived traumatic events of Vietnam in his head and 
sometimes could not get rid of such thoughts.  He stated that 
he could not sleep or had nightmares and woke screaming in a 
cold sweat and that this brought on thoughts of suicide.  

In an additional statement dated October 22, 2008, the 
Veteran stated that for years he was able to suppress his 
fears, anger, guilt, shame, isolation, avoidance and 
depression brought on from flashbacks and introspective 
thoughts of the war by immersing himself in his work.  He 
explained that at the time he did not know that his anger was 
frightening his employees and work associates.  He stated 
that when the September 11th attacks occurred his life was 
dramatically changed and that his anger grew and his temper 
became unbearable.  He said that his hostilities and anger 
grew and that by March 2006 he had deteriorated to the point 
that he was reassigned to a less stressful position.  He 
stated that he tried several times to gain employment but had 
trouble explaining the circumstances of his retirement as he 
would become enraged and angry when he did so.  He explained 
that he was offered a consulting position but was let go over 
alleged disputes with co-workers and alleged confrontational 
behavior with a client.  He said that additionally, his 
relationship with his wife had been strained.

In November 2008, the Veteran's private psychologist, Dr. 
L.K., provided a letter for the Veteran's claims file.  In 
his letter, Dr. L.K. stated that he had treated the Veteran 
from April 2006 to September 2007.  Dr. L.K stated that after 
completing college, getting married and having successful 
employment, the Veteran appeared to be a normal productive 
citizen but for over thirty years he had suppressed his 
anger, fears and bitterness about the war.  Dr. L.K stated 
that the Veteran had conceded that his efforts to contain 
Vietnam war memories, anger and hostilities could no longer 
be contained after the September 11th attacks.  Dr. L.K. 
further stated that as the Afghanistan and Iraq wars 
continued and were compared with Vietnam, the Veteran became 
confrontational, short tempered and had little tolerance.  He 
stated that the Veteran's behaviors were so overt that in 
early 2006 he was removed from his position.  

In an October 2008 Request for Employment Information form 
from the Veteran's consultation employer, the employer wrote 
that he was aware of the fact that the Veteran had taken a 
forced retirement when he hired him, that he hired him anyway 
because of his security knowledge and that he tried to keep 
the Veteran on one-person projects.  The employer stated that 
the reasons for the Veteran's termination were his mood 
swings and inappropriate behavioral disagreements with co-
workers and clients.

Analysis

After careful consideration, the Board has determined that 
the Veteran is entitled to a 70 percent disability rating for 
PTSD, as the impairment from the Veteran's PTSD more nearly 
approximates the occupational and social impairment with 
deficiencies in work and family relations and difficulty 
adapting to stressful circumstances including work 
contemplated by a 70 percent rating.  In this regard, the 
Board notes that the Veteran's post-service, VA and private 
treatment records, and VA examination reports indicate that 
the Veteran experiences depressed mood, anxiety, sleep 
impairment, irritability, isolation, avoidance, flashbacks, 
intrusive thoughts, difficulty in adapting to stressful 
circumstances including work and the inability to establish 
and maintain effective relationships.

The Board has also considered the GAF scores assigned to the 
Veteran.  As noted above, the Veteran was assigned a GAF 
score of 30 by in March 2006 upon being admitted to Montrose 
VAMC and a score of 80 upon his discharge.  Additionally, the 
Veteran has received a GAF score of 42 from his December 2006 
VA examiner, and a score of 50 from the New City CBOC in 
October 2008.  

The Board notes that the Veteran's March 2006 discharge GAF 
score of 80 shows evidence of merely transient symptoms. 
However, the Board finds that the evidence which shows 
consistent, severe PTSD symptoms preponderates the isolated 
higher GAF score.  

The Veteran's GAF scores reflecting serious to moderate 
symptoms, when combined with the evidence which clearly shows 
that his noted symptoms have led to severe occupational and 
social impairment, are consistent with the decision to assign 
a 70 percent rating

The evidence does not show that the occupational and social 
impairment from the disability more nearly approximates the 
total occupational and social impairment contemplated by a 
100 percent rating.  While the Veteran did report some 
trouble relating to his wife and children and the evidence 
has shown that the Veteran had difficulty relating to others 
in a work setting, the evidence has not shown evidence of 
gross impairment in thought processes or communication, 
delusions or hallucinations, grossly inappropriate behavior, 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living, disorientation 
to time or place or memory loss.

In sum, the preponderance of the evidence establishes that 
the social and occupational impairment from the Veteran's 
PTSD most nearly approximates the symptoms contemplated by a 
70 percent disability rating.  Accordingly, the Board 
concludes that the Veteran is entitled to an increased rating 
of, but no higher than, 70 percent.  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate. Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required. Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009).  
Here, the Board finds that the disability picture presented 
by the Veteran's PTSD is appropriately contemplated by the 
rating schedule.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted.  Thun.  As the 
Veteran has a total rating due to unemployability (TDIU) 
primarily as a result of his service-connected disabilities, 
remand or referral of a claim for a TDIU is not necessary 
under the Court's ruling in Rice v. Shinseki, 22 Vet. App. 
447 (2009).

ORDER

Entitlement to an evaluation of 70 percent, but not greater, 
for PTSD, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


